Title: From George Washington to John Jay, 16 July 1779
From: Washington, George
To: Jay, John


        
          sir
          Head qrs New WindsorJuly 16th 1779 ½ after 9 O’C. A.M.
        
        I have the pleasure to transmit Your Excy the inclosed Copy of a Letter from Brigadier Genl Wayne, which this moment came to hand. I congratulate Congress upon our success—and what makes it still more agreable—from the report of Captain Fishbourn who brought me Genl Wayne’s Letter, the post was gained with but very inconsiderable loss on our part. As soon as I receive a particular account of the affair, I shall transmit it. I have the Honor to be with great respect & esteem Yr Excellencys Most Obedt st
        
          Go: Washington
        
      